UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1225


PATRICK WANJEHIA GAKUO,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 16, 2008               Decided:   October 24, 2008


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kell Enow, ENOW & PATCHA IMMIGRATION PRACTICE, Silver Spring,
Maryland, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Yamileth
G.   HandUber,  Joseph   I.   Frydman,   OFFICE OF  IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick Wanjehia Gakuo, a native and citizen of Kenya,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s denial

of his applications for relief from removal.

              Gakuo   first     challenges           the   determination      that     he

failed to establish eligibility for asylum.                       To obtain reversal

of   a   determination       denying   eligibility          for   relief,    an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”           INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).       We have reviewed the evidence of record and conclude

that Gakuo fails to show that the evidence compels a contrary

result.       Having failed to qualify for asylum, Gakuo cannot meet

the more stringent standard for withholding of removal.                           Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).           Finally, we uphold the finding below

that Gakuo failed to demonstrate that it is more likely than not

that     he   would   be   tortured    if      removed      to    Kenya.     8     C.F.R.

§ 1208.16(c)(2) (2008).

              Accordingly,     we   deny       the    petition     for    review.      We

dispense      with    oral    argument      because        the    facts     and     legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3